Citation Nr: 0508349	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  97-27 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for left 
retropatellar syndrome, currently rated as 10 percent 
disabling.  

2.  Entitlement to an increased evaluation for right 
retropatellar syndrome, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from December 1989 to 
February 1994.  

This appeal arises from a April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied an increased rating for bilateral 
retropatellar syndrome, rated as 10 percent disabling and 
residuals of gunshot wounds of the left wrist.  Subsequently, 
the RO in an October 2002 rating decision assigned separate 
ratings, 10 percent ratings for retropatellar pain syndrome 
of each knee.  

The Board of Veterans' Appeals (Board) granted increased 
ratings for the residuals of gunshot wounds to the left wrist 
and remanded the claims for increased rating for the knees in 
November 2003.  The United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") in Stegall v. 
West, 11  Vet. App. 268 (1998) held that a remand by the 
Board confers on the veteran as a matter of law, the right to 
compliance with the remand orders.  It imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  The veteran was afforded a VA examination as ordered 
by the Board in the November 2003 remand and notified of the 
provisions of the VCAA.  The claims have been returned to the 
Board for further appellate review.  


FINDINGS OF FACT

1.  The evidence does not demonstrate the veteran's left knee 
has recurrent subluxation or lateral instability, or that 
there is limitation of flexion to 45 degrees or limitation of 
extension to 10 degrees, and motion is not impeded to those 
points by pain.  

2.  The evidence does not demonstrate the veteran's right 
knee has recurrent subluxation or lateral instability, or 
that there is limitation of flexion to 45 degrees or 
limitation of extension to 10 degrees, and motion is not 
impeded to those points by pain.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
retropatellar syndrome of the left knee have not been met.  
38 U.S.C.A. § 1110 (West 2004); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2004).  

2.  The criteria for a rating in excess of 10 percent for 
retropatellar syndrome of the right knee have not been met.  
38 U.S.C.A. § 1110 (West 2004); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 212 (2004)(Pelegrini 
II) the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") interpreted the law as requiring 
that the notice requirements of the VCAA mandated the 
claimant be informed of the provisions of the VCAA prior to 
the initial decision of the RO.  In this instance the April 
1997 rating decision denying the claim preceded the passage 
of the VCAA.  

The Board in the November 2003 remand ordered that the 
veteran be informed of the passage of the VCAA and its 
provisions.  Previously a supplemental statement of the case 
had been issued to the veteran in June 2001 which included 
the provisions of the VCAA.  A letter was sent to the veteran 
in March 2003.  In January 2004 a letter was sent to the 
veteran informing of what actions VA was taking to develop 
his claim and what actions he needed to take.  The claim was 
readjudicated and a supplemental statement of the case was 
issued to the veteran in October 2004.  Any defect in 
notifying the veteran of the VCAA has been cured.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  

Other impairment of the knee with recurrent subluxation or 
lateral instability that is severe is rated as 30 percent 
disabling.  With moderate impairment a 20 percent rating is 
assigned.  A 10 percent rating is assigned with slight 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion rate as below: With X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations a 20 percent evaluation is assigned.  With X-
rays evidence of involvement of 2 or more major joints or 2 
or more minor joint groups a 10 percent evaluation is 
assigned.  38 C.F.R. § 4.71, Diagnostic Code 5003.  The 
definition of major and minor joints is set out in 38 C.F.R. 
§ 4.45 (2004).  

Limitation of extension of the left to 10 degrees is rated as 
10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2004).  

Limitation of flexion of the leg to 60 degrees is rated as 
zero.  Flexion limited to 45 degrees is rated as 10 percent 
disabling.  Flexion limited to 30 degrees is rated as 20 
percent disabling.  Flexion limited to 15 degrees is rated as 
30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2004).  

A claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257.  
VAOPGPREC 23-97.  

When assigning an evaluation under Diagnostic Codes 5003 and 
5010 the provisions of 38 C.F.R. § 4.40, 4.45 and 4.59, 
providing for consideration of such factors as functional 
loss due to pain, must be considered.  VAOPGPREC 9-98.  

Separate ratings under Diagnostic Codes 5260 and 5261 may be 
assigned for disability of the same joint.  VAOPGCPREC 9-
2004.  

Factual Background.  Service medical records reveal the 
veteran originally complained of bilateral knee pain in 
September 1990.  An orthopedic consult was ordered and 
although a possible anterior tear of the meniscus of the 
right knee and possible cruciate tear of the left were 
considered, the conclusion was the veteran had patellofemoral 
syndrome with misalignment of the patellae.  X-rays in 
January 1991 revealed no significant degenerative changes, 
but the veteran had a bipartite patella on the left which was 
considered a normal variant.  

Throughout his service the veteran had bilateral knee pain.  
He was referred to the medical evaluation board.  The 
September 1993 Report of the Medical Board found no history 
of locking or gross instability.  Range of motion was from 0-
135 degrees, bilaterally.  X-rays of the knees were within 
normal limits.  A bone scan showed increased uptake in the 
patellofemoral joints consistent with retropatellar pain 
syndrome, bilaterally.  It was recommended the veteran be 
separated from the service due to his knee pain.  

The RO granted service connection for bilateral retropatellar 
syndrome in a January 1994 rating decision.  A 10 percent 
rating was assigned.  

When a VA examination of the knees was conducted in June 1994 
range of motion of the knee was from 0 to 130 degrees, 
bilaterally with no laxity, crepitance, swelling or 
deformity.  

The veteran filed his claim for an increased rating in April 
1996.  In April 1996 the veteran went to VA complaining of 
knee pain.  He gave history of injury to the left knee aboard 
ship and being told he had a torn cartilage.  Examination of 
the left knee was negative.  

A VA examination of the knees was conducted in October 1996.  
Range of motion was from zero to 140 degrees, in both knees.  
The patellae were freely movable and the knee joints were 
tight.  X-rays demonstrated no significant findings in either 
knee.  

The RO in an April 1997 rating decision denied an increased 
rating for bilateral retropatellar pain syndrome.  The 
veteran appealed that rating decision.  

The RO ordered an additional VA examination of the knees in 
October 1997.  Examination of the knees revealed the patellae 
were freely movable.  His knee joints were tight.  He had 
from 0 to 140 degrees of motion.  He was able to do a full 
squat, but when he did there was crepitus in both knees and 
the veteran winced in pain at the same time the knees popped.  
X-rays of the knees were normal.  

VA examination in July 2001 revealed no periarticular 
thickening in either knee.  There was some soft tissue 
thickening in the infrapatellar regions in both knees.  
Extension when lying supine and standing erect was from 0 to 
140 degrees in both knees, with no significant pain in either 
knee.  Pain was elicited with extension at 165 degrees and at 
175 degrees when the veteran was supine with the hips flexed. 
McMurray's and Lachman's signs were negative in both knees.  
No ligamental laxity was found in either knee.  Both patellae 
were freely movable and nontender in the bone itself.  There 
was no pain caused by passive motion of the patellae.  There 
was tenderness in the area of the infrapatellar bursa.  When 
the examiner manually moved the kneecaps, there was crepitus, 
clearly indicating roughened joint surfaces consistent with 
chondromalacia of the patellofemoral junctions with passive 
motion.  Both patellae were clearly rough.  The veteran was 
able to walk and was working regularly assembling automobile 
seats.  In the opinion of the examiner the veteran had 
degenerative joint disease of both knees.  He noted the 
veteran also had retropatellar pain syndrome in both knees 
that was getting worse.  There was strong evidence of 
chondromalacia of the articular cartilaginous surfaces of the 
patellae and both femurs.  The diagnosis was degenerative 
joint disease of both knees, with chondromalacia of both 
patellae and to some extent in both femoral surfaces.  X-rays 
of the knees revealed the articular surfaces and joint spaces 
were intact and soft tissues were unremarkable.  

The VA examiner noted the veteran had used assistive devices, 
such as a brace at work and on three occasions during the 
last year he had used crutches for a period of a week due to 
pain.  The veteran's knee pain had slowed down his work 
performance.  He was unable to exercise, go up and down 
stairs and was limited in his ability to lift.  Motion of the 
knees was slightly painful.  There was no additional 
limitation with repetitive motion.  With flare-ups he 
estimated range of motion was reduced by 30 percent.  There 
was associated weakness and fatigue, but primarily his 
complaint was of increased pain with flare-ups.  There was no 
instability of either knee.  

Analysis.  Disability of the knees may be rated based on 
arthritis and/or instability of the knees.  VAOPGPREC 23-97.  
Although the veteran has reported incidents when the knee 
gave way, testing has never confirmed any instability or 
laxity of either knee.  The Board carefully noted the history 
of possible injury to the meniscus or ligaments and found 
that when the veteran was examined by orthopedist the 
conclusion was that he had no laxity or instability, but did 
have changes and misalignment of the patellae.  In April 2004 
the veteran told the VA examiner he did not have instability 
of either knee.  The Board has concluded that a compensable 
rating base on recurrent subluxation or lateral instability 
is not warranted in this case.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  

The veteran's knees are currently rated separately as 10 
percent disabled based on degenerative joint disease.  
Degenerative arthritis is rated based on limitation of motion 
of the joint affected.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  The Schedule for Rating Disabilities provides 
Diagnostic Codes for rating both limitation of extension and 
flexion of the knee.  38 C.F.R. § 4.71a, Diagnostic Codes 
5261 and 5260.  Normal range of motion of the knee is 
illustrated as being from 0 to 140 degrees.  38 C.F.R. 
§ 4.71, Plate II (2004).  

In August 1998 the General Counsel in VAOPGPREC 9-98 
explained that 38 C.F.R. §§ 4.40, 4.45 and 4.59 must be 
considered when assigning evaluations under Diagnostic Codes 
5003 and 5010.  The General Counsel explained that when 
rating the veteran's functional loss it must clearly be 
explained what role pain played in the rating decision.  See 
Smallwood v. Brown, 10 Vet. App. 93, 99 (1997).  The 
functional loss due to pain is to be rated at the same level 
as the functional loss where the motion is impeded.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Under 
38 C.F.R. § 4.59, painful motion is considered limited motion 
even though range of motion is possible beyond the point when 
pain sets in.  Hicks v. Brown, 8 Vet. App. 417, 421 (1995); 
See also Deluca v. Brown, 8 Vet. App. 202 (1995).  

The Board first noted that although degenerative joint 
disease has been diagnosed the X-rays of record in taken in 
January 1991, September 1993, October 1996, October 1997 and 
July 2001 did not reveal X-ray findings of arthritis as 
required in 38 C.F.R. § 4.71a, Diagnostic Code 5003.  In 
addition, there is no evidence that the veteran has 
limitation of motion of either knee in extension to 10 
degrees and in flexion to 45 degrees.  The VA examiner in 
April 2004 recorded the veteran's statements that flare-ups 
increased disability by 30 percent.  When the Board 
multiplied by 30 percent the current limitation of extension 
and flexion of the knees, demonstrated on examination of 0 to 
130-140 degrees, the evidence still indicates the veteran had 
range of motion that exceeds the criteria for a compensable 
evaluation based on limitation of either flexion or 
extension.  Even when limitation of motion due to pain and 
fatigue are considered the limitations demonstrated by the 
veteran's knees do not meet, much less exceed the criteria 
for a 10 percent rating.  

When the limitation of motion is not compensable a 10 percent 
rating may be assigned as in this case for involvement of a 
major joint, such as the knee.  38 C.F.R. § 4.45, 4.71a, 
Diagnostic Code 5003 (2004).  In this case the preponderance 
of the evidence is against a rating in excess of 10 percent 
for either knee.  


ORDER

An increased rating for retropatellar syndrome of the left 
knee is denied.  

An increased rating for retropatellar syndrome of the right 
knee is denied.  


	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


